Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	These claims are not renumbered.  Claims 1-8 remain as “Claims 1-8”.

Reasons for Allowance
3.	The present claims are allowable over the prior art references of record, namely, English Machine Translation of JP 33826761, Tsuda (US2015/00352352), and FURUKAWA (WO 2015/170668; utilized US 2017/0190868 as its English equivalent). 
4.	Upon consideration in light of applicants’ arguments provided at pages 4-8 of their Remarks filed 02/23/2022, the 103 rejections set forth in paragraphs 4-6 of the previous Office action mailed 08/26/2021 are no longer applicable and thus, withdrawn.  Specifically, none of these references cited individually or in combination teaches or would have suggested the claimed acrylic rubber composition comprising particular amounts of silica and graphite fillers, based on 100 parts by weight of ultracold-resistant acrylic rubber having a particular glass transition point Tg. 
	Accordingly, claims 1-8 are deemed allowable over the prior art references of record. 

Correspondence
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 01/28/2020.
        2 Cited in the IDS submitted by applicants on 01/28/2020.